COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00361-CR


DAMIEN DEMARQUIS HUCKABY                                          APPELLANT

                                       V.

THE STATE OF TEXAS                                                     STATE


                                    ----------

          FROM THE 211TH DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. F-2000-1289-C

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Damien Demarquis Huckaby attempts to appeal from the trial

court’s order denying his motion for appointment of counsel to prepare and

prosecute a postconviction application for writ of habeas corpus. See Tex. Code

Crim. Proc. Ann. art. 11.07 (West 2015).




      1
       See Tex. R. App. P. 47.4.
      By letter dated October 5, 2016, we notified Appellant of our concern that

we may lack jurisdiction over this appeal because this court has no jurisdiction

over matters relating to postconviction applications under article 11.07 of the

code of criminal procedure, including requests for appointment of counsel. See

id.; Self v. State, Nos. 02-15-00193-CR, 02-15-00194-CR, 2015 WL 4497727, at

*1 (Tex. App.—Fort Worth July 23, 2015, pet. ref’d) (mem. op., not designated for

publication).

      We notified Appellant that his appeal could be dismissed based on our lack

of jurisdiction unless he or any party desiring to continue the appeal filed a

response showing grounds for continuing the appeal by October 17, 2016. See

Tex. R. App. P. 43.2(f), 44.3. Appellant filed a response but did not provide us

with any basis of jurisdiction over his appeal. Therefore, we dismiss the appeal

for want of jurisdiction. See Tex. R. App. P. 43.2(f).



                                                    /s/ Bonnie Sudderth
                                                    BONNIE SUDDERTH
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; WALKER and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 17, 2016




                                          2